In the
          Court of Appeals
  Second Appellate District of Texas
           at Fort Worth
        ___________________________
             No. 02-22-00194-CV
        ___________________________

IN RE JOHN STEPHEN VANDERBOL, III, Relator




                Original Proceeding
   235th District Court of Cooke County, Texas
          Trial Court No. CV16-00095


    Before Sudderth, C.J.; Bassel and Walker, JJ.
        Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus and is of the

opinion that relief should be denied.   Accordingly, relator’s petition for writ of

mandamus is denied.

                                                   Per Curiam

Delivered: May 27, 2022




                                         2